SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForNovember 14, 2012 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 3Q12 results São Paulo, November 14, 2012 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its results for the third quarter 2012 (3Q12) . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2011 . SBSP3: R$ 83.15 / share SBS: US$ 80.25 (ADR2 shares) Total shares: 227.836.623 Market Value: R$ 19 billion Closing Price: 11/14/2012 1. Financial highlights R$ million 3Q11 3Q12 Var. (R$) % 9M11 9M12 Var. (R$) % (+) Gross operating revenue 2,068.1 2,262.9 194.8 9.4 6,043.3 6,500.9 457.6 7.6 (+) Construction revenue 672.3 612.3 (60.0) (8.9) 1,621.1 1,741.0 119.9 7.4 (-) COFINS and PASEP taxes 149.1 164.2 15.1 10.1 438.7 478.2 39.5 9.0 () Net operating revenue 2,591.3 2,711.0 119.7 4.6 7,225.7 7,763.7 538.0 7.4 (-) Costs and expenses 1,287.1 1,389.4 102.3 7.9 3,968.0 4,011.1 43.1 1.1 (-) Construction costs 656.0 599.2 (56.8) (8.7) 1,581.8 1,704.1 122.3 7.7 (+) Equity Results (2.2) (0.6) 1.6 (72.7) (4.4) (3.6) 0.8 (18.2) () Earnings before financial expenses (EBIT*) 646.0 721.8 75.8 11.7 1,671.5 2,044.9 373.4 22.3 (+) Depreciation and amortization 168.2 180.2 12.0 7.1 572.5 543.7 (28.8) (5.0) () EBITDA** 814.2 902.0 87.8 10.8 2,244.0 2,588.6 344.6 15.4 (%) EBITDA margin 31.4 33.3 31.1 33.3 Net income 68.0 361.8 293.8 432.1 730.4 1,146.5 416.1 57.0 Earnings per share (R$) 0.30 1.59 3.21 5.03 (*) Earnings before interest and taxes (**) Earnings before interest, taxes, depreciation and amortization In 3Q12, net operating revenue reached R$ 2.7 billion, a 4.6% growth compared to 3Q11. Costs and expenses, including construction costs, in the amount of R$ 2.0 billion grew 2.3% over 3Q11. EBIT grew 11.7%, from R$ 646.0 million in 3Q11 to R$ 721.8 million in 3Q12. EBITDA increased 10.8%, from R$ 814.2 million in 3Q11 to R$ 902.0 million in 3Q12. The EBITDA margin was 33.3% in 3Q12 in comparison to 31.4% in the same period of the previous year. Excluding construction revenues and construction costs, the EBITDA margin was 42.4% in 3Q12 (41.6% in 3Q11). 2. Gross operating revenue Gross operating revenue from water supply and sewage collection grew from R$ 2.1 billion in 3Q11 to R$ 2.3 million in 3Q12, an increase of R$ 194.8 million or 9.4%. The main factors for this result were the tariff adjustment of 6.83% in 2011 and the increase of 3.2% in total billed volume. 3. Construction revenue In 3Q12, construction revenue moved from R$ 672.3 million to R$ 612.3 million, a decrease of R$ 60.0 million or 8.9%, comparing to 3Q11. This variation was mainly due to the lower expenses with construction works in 3Q12. 4. Billed volume The following tables show the billed water and sewage volume per customer category and region in 3Q11 and 3Q12. Page 2 of 11 BILLED WATER AND SEWAGE VOLUME (1) PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 3Q11 3Q12 % 3Q11 3Q12 % 3Q11 3Q12 % Residential 369.1 380.3 3.0 304.1 314.6 3.5 673.2 694.9 3.2 Commercial 41.8 43.6 4.3 39.0 40.4 3.6 80.8 84.0 4.0 Industrial 9.7 9.5 (2.1) 10.1 10.8 6.9 19.8 20.3 2.5 Public 13.6 14.4 5.9 10.6 11.2 5.7 24.2 25.6 5.8 Total retail Wholesale 74.1 74.8 0.9 6.8 7.5 10.3 80.9 82.3 1.7 Reused water 0.1 0.1 - 0.1 0.1 - Total 9M11 9M12 % 9M11 9M12 % 9M11 9M12 % Residential 1,109.2 1,136.4 2.5 908.9 936.9 3.1 2,018.1 2,073.3 2.7 Commercial 124.9 129.1 3.4 116.6 119.9 2.8 241.5 249.0 3.1 Industrial 28.9 28.4 (1.7) 30.0 31.7 5.7 58.9 60.1 2.0 Public 39.6 41.6 5.1 31.0 32.3 4.2 70.6 73.9 4.7 Total retail Wholesale 222.5 221.8 (0.3) 21.0 21.0 - 243.5 242.8 (0.3) Reused water 0.2 0.3 50.0 - - - 0.2 0.3 50.0 Total BILLED WATER AND SEWAGE VOLUME (1) PER REGION - million m 3 Water Sewage Water + Sewage Region 3Q11 3Q12 % 3Q11 3Q12 % 3Q11 3Q12 % Metropolitan 287.4 296.6 3.2 244.1 252.9 3.6 531.5 549.5 3.4 Regional 146.8 151.2 3.0 119.7 124.1 3.7 266.5 275.3 3.3 Total retail Wholesale 74.1 74.8 0.9 6.8 7.5 10.3 80.9 82.3 1.7 Reused water 0.1 0.1 - 0.1 0.1 - Total 9M11 9M12 % 9M11 9M12 % 9M11 9M12 % Metropolitan 857.6 880.0 2.6 727.8 748.9 2.9 1,585.4 1,628.9 2.7 Regional 445.0 455.5 2.4 358.7 371.9 3.7 803.7 827.4 2.9 Total retail Wholesale 222.5 221.8 (0.3) 21.0 21.0 - 243.5 242.8 (0.3) Reused water 0.2 0.3 - 0.2 0.3 50.0 Total (1) Unaudited (2) Including coastal and countryside Page 3 of 11 5. Costs, administrative, selling and construction expenses In 3Q12, costs of products and services, administrative, selling and construction expenses grew 2.3% (R$ 45.5 million). As a percentage of net revenue, cost and expenses moved from 75.0% in 3Q11 to 73.4% in 3Q12. R$ million 3Q11 3Q12 Chg. (R$) % 9M11 9M12 Chg. (R$) % Payroll and benefits 427.1 426.7 (0.4) (0.1) 1,395.7 1,276.6 (119.1) (8.5) Supplies 42.5 46.1 3.6 8.5 114.2 129.8 15.6 13.7 Treatment supplies 37.3 39.1 1.8 4.8 118.8 135.1 16.3 13.7 Services 245.1 261.5 16.4 6.7 709.2 779.1 69.9 9.9 Electric power 143.9 144.8 0.9 0.6 436.6 442.8 6.2 1.4 General expenses 194.2 209.7 15.5 8.0 478.6 501.2 22.6 4.7 Tax expenses 11.6 10.7 (0.9) (7.8) 49.1 56.8 7.7 15.7 Sub-total Depreciation and amortization 168.2 180.2 12.0 7.1 572.5 543.7 (28.8) (5.0) Credit write-offs 17.2 70.6 53.4 310.5 93.3 146.0 52.7 56.5 Sub-total Construction costs 656.0 599.2 (56.8) (8.7) 1,581.8 1,704.1 122.3 7.7 Costs, administrative, selling and construction expenses % over net revenue 75.0 73.4 76.8 73.6 5.1. Payroll and benefits In 3Q12 payroll and benefits dropped R$ 0.4 million or 0.1%, from R$ 427.1 million to R$ 426.7 million, due to the following: Adjustment to the provision for severance pay in the amount of R$ 15.7 million in 3Q11, due to: (i) increased adhesion of employees who applied for retirement; and (ii) approval of Law 12.506/11, changing the notice period from 30 to 90 days in case of dismissal without cause; and Decline in the current cost based on the actuarial calculation for 2012, related to the Defined Benefit Plan, in the amount of R$ 4.1 million. These decreases were offset by the 8.00% increase in wages since May 2011 and of 6.17% since May 2012, with an impact of approximately R$ 19.4 million. 5.2. Supplies In 3Q12, expenses with supplies increased by R$ 3.6 million or 8.5%, when compared to the same period of the previous year, from R$ 42.5 million to R$ 46.1 million, mostly due to: (i) water and sewage systems preventive and correction maintenance, in the amount of R$ 2.4 million; and (ii) maintenance of water and sewage connections and networks totaling R$ 1.0 million. 5.3. Treatment supplies Treatment supplies expenses in 3Q12 were R$ 1.8 million or 4.8% higher than in 3Q11, from R$ 37.3 million to R$ 39.1 million. The main factor for this variation was increase in consumption and replacement of products in order to attend the demand and maintain efficiency in the treatment of water. 5.4. Services In 3Q12 this item increased R$ 16.4 million or 6.7%, from R$ 245.1 million to R$ 261.5 million. The main factors were: Advertising campaigns focused on social and environmental initiatives, such as: (i) awareness-raising initiatives related to the depollution “Tietê Project”, conscious water consumption, Sabesp’s initiatives that impacted the quality of life of the population, among others, in the amount of R$ 8.6 million; Increase R$ 5.9 million related to the fleet renewal program, through leasing; Page 4 of 11 Public and Private Partnership Agreement of the Alto Tietê Production System, with an increase of R$ 4.1 million due to the start-up in September 2011, increasing the water production capacity from 10m 3 /s to 15m 3 /s; Software rental in the amount of R$ 3.0 million, resulting from maintenance, technical support and training for use in Sabesp's central computer; Preventive and corrective maintenance in the water and sewage systems in the amount of R$ 2.5 million; and Property security in the amount of R$ 1.3 million, due to increased coverage of equipment and areas. The increases mentioned above were offset by a R$ 10.1million decrease resulting from socialenvironmental activities settled with the Municipal Government of São Paulo. 5.5. Electric power In 3Q12, this item increased R$ 0.9 million, or 0.6%, from R$ 143.9 million to R$ 144.8 million, due to the average increase of approximately 2.05% in the tariff for free and captive markets in the period. This increase was offset by a 15% discount granted, since September 2011, at the Use of Distribution System Tariff (TUSD), in the operation directly related to sanitation. 5.6. General expenses In 3Q12 general expenses increased R$ 15.5 million or 8.0%, from R$ 194.2 million to R$ 209.7 million, due to: Increase of R$ 4.7 million in the provision for payment of the municipal fund pursuant to the Service Agreement with the Municipal Government of São Paulo; Increase in the provisions for lawsuits, amounting to R$ 2.4 million; Increase of R$ 1.7 million, due to the beginning of billing for the use of water from the Baixada Santista water basin since February 2012; and Increase of R$ 1.2 million, related to the institutional support due to the contribution to the Instituto Criança Cidadã. 5.7. Depreciation and Amortization Depreciation and amortization increased R$ 12.0 million or 7.1%, from R$ 168.2 million to R$ 180.2 million, due to a higher transfer of works to operating intangible assets. 5.8. Credit write-offs In 3Q12 credit write-offs increased R$ 53.4 million or 310.5%, from R$ 17.2 million to R$ 70.6 million, chiefly due to the additional provision for overdue agreements with private clients in the amount of R$ 9.6 million, municipal public entities in the amount of R$ 4.9 million and the additional provision for overdue debits with public state entities in the amount of R$26.7 million. 6. Other operating revenues and expenses 6.1. Other operating revenues These revenues moved up by R$ 18.5 million, mainly due to: (i) accounting reclassification related to the sale of scrap material in 3Q11, in the amount of R$ 11.7 million, non-recurring for the following quarters; and (ii) transfer of funds through the Water Resource Preservation Program, for the execution of the project for the Sewage Separation System in the municipality of Itatiba and the construction of 8 sewage pumping stations, trunk sewers and pumping lines in the municipality of Piracaia, in the amount R$3.2 million. Page 5 of 11 6.2. Other operating expenses Other operating expenses increased R$ 63.6 million due to (i) indication of impairment with an additional R$ 35.1 million; and (ii) provision for intangible asset losses in the amount of R$ 35.1 million. 7. Financial revenues and expenses R$ million 3Q11 3Q12 Var. % Financial expenses Interest and charges on domestic loans and financing 77.8 75.0 (2.8) (3.6) Interest and charges on international loans and financing 23.2 22.5 (0.7) (3.0) Other financial expenses 38.3 41.2 2.9 7.6 Total financial expenses Financial revenues 96.1 54.6 (41.5) (43.2) Financial expenses net of revenues 7.1. Financial expenses In 3Q12 financial expenses dropped R$ 0.6 million, or 0.4%. The main factors that influenced this result were: Decrease in interest by R$ 2.8 million on domestic loans and financing, mainly due to the amortization of the 9 th debenture in October 2011; and Other financial expenses increased by R$ 2.9 million: Commitments with the municipalities for the formalization of program contracts, in the amount of R$ 1.0 million; and Higher interest related to lawsuits in the amount of R$ 1.8 million. 7.2. Financial revenues Financial revenues decreased by R$ 41.5 million, due to the gradual reduction of the market interest rates obtained in financial investments and higher cash position. 8. Monetary variation on assets and liabilities R$ million 3Q11 3Q12 Var. % Monetary variation on loans and financing 7.9 6.6 (1.3) (16.5) Currency exchange variation on loans and financing 466.3 23.1 (443.2) (95.0) Other monetary/exchange rate variations 11.1 9.1 (2.0) (18.0) Variation on Liabilities Variation on assets 17.8 13.7 (4.1) (23.0) Net Variation 8.1. Monetary variation on liabilities The effect on the monetary variation on liabilities in 3Q12 was R$ 446.5 million lower than in 3Q11, specially the exchange rate variation on international loans and financing, in the amount of R$ 443.2 million, due to the 0.4% depreciation of Brazilian Real versus US Dollar and of 2.8% depreciation of Brazilian Real versus the Yen in 3Q12 in comparison to a 15.8% depreciation of Brazilian Real versus US Dollar and of 19.4% depreciation of Brazilian Real versus the Yen in 3Q11. Page 6 of 11 8.2. Monetary variation on assets Monetary variation on assets dropped R$ 4.1 million, mainly due to the higher number of agreements with clients for the payment of bills in instalments in 3Q11. 9. Operating indicators In 3Q12, water loss ratio was 26%, remaining steady when compared to the previous year. With the beginning of the hiring financed by JICA, scheduled for mid-2013, a more substantial decline is expected for this indicator. Operating indicators* 3Q11 3Q12 % Water connections 7,438 7,627 2.5 Sewage connections 5,877 6,073 3.3 Population directly served - water 23.8 24.2 1.7 Population directly served - sewage 20.4 20.9 2.5 Number of employees 15,194 14,666 (3.5) Water volume produced 2,241 2,285 2.0 Water losses (%) 25.7 25.8 0.4 (1) In thousand units (2) In million inhabitants. Not including wholesale (3) In millions of cubic meters. * Unaudited 10. Loans and financing In October, the Company’s Board of Directors approved the terms of the 16 th Issue of simple, non-convertible, unsecured Debentures in a single series, for public distribution, with restricted placement efforts, for a total amount of R$ 500 million, the proceeds of which will be used to settle the Company’s maturing financial obligations. In November, SABESP’s Board of Directors approved the 17 th Issue of Simple Unsecured Debentures, not convertible into shares, totaling up to R$ 1 billion, in up to three series, whose proceeds will be used to settle the Company’s obligations in 2013, including the early redemption of its debentures and/or the payment of other debts. R$ million INSTITUTION 2018 and onwards Total Local market Banco do Brasil 90.2 380.6 100.3 - 571.1 Caixa Econômica Federal 29.3 116.1 77.6 55.9 55.3 57.9 648.4 1,040.5 Debentures - 472.5 270.0 360.0 94.8 96.8 495.8 1,789.9 Debentures BNDES 2.0 36.2 56.3 71.6 71.6 71.6 262.4 571.7 Debentures FI FGTS - - 22.7 45.5 45.5 45.5 340.4 499.6 BNDES 17.2 48.0 43.9 43.9 43.9 43.8 217.4 458.1 Others 0.4 0.7 0.5 0.6 0.6 0.7 146.3 149.8 Interest and charges 21.2 34.5 - 55.7 Local market total International market BID 28.3 77.5 77.5 77.5 77.5 85.0 398.9 822.2 BIRD - 30.2 30.2 Eurobonds - 283.8 - 703.3 987.1 JICA - 57.0 57.0 57.1 57.1 57.1 690.0 975.3 BID 1983AB - 48.6 48.6 48.6 48.6 48.7 164.7 407.8 Interest and charges 31.6 4.2 - 35.8 International market total Total Page 7 of 11 11. ARSESP On November 13, ARSESP published a technical note on the preliminary Maximum Initial Average Tariff (P0) with the preliminary Asset Base and the Efficiency Gains Factor (X) for SABESP's Second Tariff Cycle (stage B3). This technical note will be detailed during the conference call. 12. Events Conference Call in Portuguese Conference Call in English November 21, 2012 November 21, 2012 08:00am (US EST) / 11:00am (Brasilia) 11:00am (US EST) / 2:00pm (Brasilia) Dial in access: 55 (11) 3127-4971 Dial in access: 1 (412) 317-6776 Conference ID: Sabesp Conference ID: Sabesp Replay available until 11/27/2012 Replay available until 12/02/2012 Dial in access: 55 (11) 3127-4999 Dial in access: 1(412) 317-0088 Replay ID: 48065503 Replay ID: 10018665 Click here for live webcast and Access through the Internet at: www.sabesp.com.br For more information, please contact: Mario Arruda Sampaio Phone.(55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Phone.(55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Page 8 of 11 Income statement Corporate Law Method (Law No. 6,404/76) R$ '000 PARENT COMPANY CONSOLIDATED 3Q12 3Q11 3Q12 3Q11 Gross Revenue from Sales and Services Water Supply - Retail 1,176,710 1,070,441 1,175,880 1,071,406 Water Supply - Wholesale 49,133 46,207 49,133 46,207 Sewage Collection and Treatment 990,291 899,674 990,470 900,221 Sewage Collection and Treatment - Wholesale 6,188 5,830 6,188 5,830 Construction Revenue - Water 239,681 323,081 239,762 323,096 Construction Revenue - Sewage 372,552 349,249 372,955 349,264 Other Services 40,661 45,930 40,564 45,965 Taxes on Sales and Services - COFINS and PASEP (164,231) (149,150) (164,279) (149,190) Net Revenue from Sales and Services Costs of Sales and Services (1,592,348) (1,634,513) (1,591,939) (1,635,681) Gross Profit Operating Expenses Selling (188,892) (116,219) (188,654) (116,307) Administrative (207,387) (192,317) (208,495) (193,678) Other operating revenue (expenses), net (59,533) (12,671) (59,491) (12,643) Operating Income Before Shareholdings Equity Result (586) (2,167) - - Earnings Before Financial Results, net Financial, net (86,168) (44,699) (86,282) (44,872) Exchange gain (loss), net (23,125) (465,999) (23,126) (465,999) Earnings before Income Tax and Social Contribution Income Tax and Social Contribution Current (240,126) (112,974) (240,204) (113,182) Deferred 48,944 58,261 49,282 57,527 Net Income (loss) for the period Registered common shares ('000) Earnings per shares - R$ (per share) Depreciation and Amortization EBITDA % over net revenue 33.3% 31.4% 33.3% 31.4% Page 9 of 11 Balance sheet Brazilian Corporate Law R$ '000 PARENT COMPANY CONSOLIDATED ASSETS 09/30/2012 09/30/2011 09/30/2012 09/30/2011 Current Cash and Cash Equivalents 1,766,313 2,227,455 1,777,706 2,265,911 Accounts Receivable from Clients 1,005,395 950,178 1,006,496 950,796 Related Party Balance 134,125 173,897 134,125 173,897 Inventory 39,709 35,791 39,754 35,820 Restricted cash 71,013 97,363 71,013 97,363 Recoverable Taxes 53,314 69,935 53,683 70,052 Other Receivables 100,321 58,975 86,375 69,594 Total Current Assets Non-Current Long Term Assets: Accounts Receivable from Clients 321,680 355,079 321,680 355,079 Related Party Balance 146,373 164,381 146,373 164,381 Indemnities Receivable 60,295 146,213 60,295 146,213 Judicial Deposits 48,254 53,888 48,254 53,888 Deferred income tax and social contribution 187,409 133,956 191,537 133,651 National Water Agencie - ANA 106,478 67,368 106,478 67,368 Other Receivables 66,486 32,417 68,371 36,470 Investments 23,435 17,894 - - Investment properties 54,046 - 54,046 - Intangible Assets 21,364,123 19,599,332 21,386,292 19,612,573 Permanent Assets 199,654 186,367 401,337 315,422 21,641,258 19,803,593 21,841,675 19,927,995 Total Non-Current Assets Total Assets LIABILITIES AND SHAREHOLDERS' EQUITY 09/30/2012 09/30/2011 09/30/2012 09/30/2011 Current Contractors and Suppliers 255,236 205,653 257,128 211,318 Current portion of long term loans 1,310,039 1,029,104 1,316,504 1,029,274 Salaries and Payroll Charges 316,816 309,443 317,467 309,861 Income tax and social contribution payable 97,894 - 97,981 72 Other taxes and contributions payable 123,374 129,052 123,455 130,896 Interest on Own Capital Payable 142 92 142 92 Provisions 644,538 726,941 644,538 726,941 Services payable 378,682 340,561 378,682 340,561 Other payables 479,687 207,043 490,914 207,353 Total Current Liabilities - - Non-Current Loans and Financing 7,084,777 7,477,404 7,269,624 7,646,626 Other taxes and contributions payable - 27,286 - 27,286 Deferred Cofins/Pasep taxes 116,048 112,979 117,507 112,979 Provisions 711,714 809,090 711,717 809,090 Pension Plan Obligations 2,113,479 2,036,891 2,113,479 2,036,891 Other Payables 711,756 615,506 710,436 615,794 Total Non Current Liabilities Shareholders' Equity Capital Stock 6,203,688 6,203,688 6,203,688 6,203,688 Capital Reserves 124,255 124,255 124,255 124,255 Income reserve and accrued earnings 5,076,298 4,015,501 5,076,298 4,015,501 Total Shareholders' Equity Total Liabilities and Shareholders' Equity Page 10 of 11 Cash flow Brazilian Corporate Law R$ '000 PARENT COMPANY CONSOLIDATED Description Jan-Sep/12 Jan-Sep/11 Jan-Sep/12 Jan-Sep/11 Cash flow from operating activities Earnings before income tax and social contribution 1,616,586 1,194,401 1,614,056 1,195,441 Depreciation and Amortization 543,702 572,514 543,838 572,556 Losses from the sale of fixed and intangible assets 2,129 21,162 2,138 21,162 Provisions for bad debt 304,011 240,883 304,011 240,883 Provisions 231,150 220,254 231,150 220,254 Interest calculated over loans and financing payable 306,742 342,528 318,650 342,528 Monetary and exchange variation over loans and financing 169,399 367,326 169,399 367,326 Variation on liabilities and interest 1,147 2,197 1,147 2,197 Variation on assets and interest (9,919) (19,404) (9,919) (19,404) Fair value margin on intangible assets from (36,919) (39,284) (37,607) (38,623) Provision for the conduct adjustment agreement (TAC) 24,482 40,561 24,482 40,561 Equity result 3,643 4,418 - - São Paulo municipal goverment transfers (4,080) - (4,080) - Provision for Sabesprev Mais (6,522) (7,432) (6,522) (7,432) Other write-offs 1,186 4,900 1,186 4,900 Pension plan obligations 161,355 241,285 161,355 241,285 Provision for inventory loss 35,087 - 35,087 - Provision for decrease in recoverable amount 35,127 - 35,127 - Adjusted net income (generated by operating activities) Variation on Assets and Liabilities (Increase) decrease in assets: Accounts receivable from clients (195,751) (219,880) (196,208) (220,227) Balances and transactions with related parties 50,582 36,585 50,582 36,585 Inventories 4,791 228 4,781 205 Recoverable Taxes (27,229) (42,159) (27,508) (42,484) Judicial deposits (150,326) 3,624 (150,326) 3,624 Other accounts receivable (95,741) (21,186) (66,454) (20,577) Increase (decrease) in liabilities: Contractors and suppliers (28,618) 73,762 (37,625) 78,018 Payment for services (4,434) (37,695) (4,434) (37,695) Salaries and payroll charges 48,832 22,557 49,109 22,833 Other taxes and contributions payable (76,930) (56,672) (77,177) (55,038) Taxes on revenues 1,942 17 2,709 17 Pension plan obligations (98,573) (8,432) (98,573) (8,432) Other accounts payable 85,326 131,608 84,220 131,828 Contingencies (285,624) (148,317) (285,621) (148,317) Others Interest paid (471,168) (583,666) (471,986) (583,666) Income tax and contribution paid (287,594) (439,093) (287,594) (439,093) Net cash generated from operating activities Cash flow from investing activities: Restricted cash 28,716 205,207 28,716 205,207 Increase in investment (5,092) (14,050) - - Acquisition of property, plant and equipment (12,305) (8,174) (39,154) (94,006) Acquisition of intangible assets (1,342,180) (1,337,179) (1,347,801) (1,345,810) Net cash used in investing activities Cash flow from financing activities Funding 995,442 1,456,501 1,007,035 1,625,893 Amortizations (1,350,366) (1,537,521) (1,354,700) (1,592,844) Payment of interest on own capital (537,772) (422,923) (537,772) (422,923) Net cash generated (invested) at financing activities Increase (decrease) in cash and equivalents Cash and cash equivalents at the beginning of the period 2,142,079 1,988,004 2,149,989 1,989,179 Cash and cash equivalents at the end of the period 1,766,313 2,227,455 1,777,706 2,265,911 Changes in Cash and Cash Equivalents Page 11 of 11 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:November 14, 2012 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
